DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/14/22 has been entered.

Response to Arguments
Applicant's arguments filed 04/14/22 have been fully considered but they are not persuasive. 
On pages 6-10 Applicant argues amendments overcome the rejection of record, since Krautkremer fails to teach the biodegradable material being disposed along the fixation member. Applicant argues further that there isn’t a reason to modify Krautkremer to have degradable material, since they already teach the anchors are retractable.  
The Examiner respectfully disagrees. The anchors 52 of Krautkremer are retractable since they are held in place by a sheath that allows their deployment ([0073]). Without a mechanism to hold the anchors in place, the anchors would expand before proper positioning at the target site. The courts have held that the simple substitution of one known element (a degradable coating) for another (a sheath) to obtain predictable results (anchors held in place) in a prima facie case of obviousness. See MPEP 2143 (I)(B).

Drawings
The drawings are objected to because the drawings include item numbers “2” and “9” without corresponding reference numerals in the specification.  Further, the claim refers to the scaffold having a first end “region” and a second end “region”, but these “regions” are not delineated or depicted in the drawings. While scaffold first and second ends are noted, the “regions” are not. Additionally, the “gap” is claimed, but is not shown in the drawings.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 5-6, 8-9, 13, 21 are objected to because of the following informalities:  
Claim 5 is objected to for referring to “the second projection” and “a target tissue site” with improper antecedent basis. 
Claims 6 and 8-9 are objected to for referring to ‘the second projection” when it isn’t clear what this is. 
Claim 13 is objected to for referring to a “target tissue region” when it isn’t clear how, if at all, this relates to the target tissue site of claim 1.
Claim 21 is objected to for claiming that the first fixation member includes “a plurality” of fixation members. It is unclear how one member can comprise a plurality of members. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 11 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claims 11 and 18 both require the degradable material to be degraded via contact with an enzyme, but the specification doesn’t specify what material might be degradable by an enzyme, or what enzyme might be able to degrade any materials. The specification and claims merely state that the material is degradable via an enzyme without giving any indication what enzyme, or what material this could be. 
Addressing now the "Wands" factors (MPEP 2164.01 (a)).
 (D) The level of one of ordinary skill: The level of ordinary skill in the art would be high, as implant design requires intimate knowledge of biology, biologically compatible materials, medical treatments, structural engineering, and engineering mechanics. 
(E) The level of predictability in the art: While the use of degradable material is well-known and understood in the field at the time the invention was filed, the specification (and claims) fail to limit the enzyme being used in any way, or the material which it degrades in any way. There isn’t any guidance as regards what materials and/or enzymes might be suitable for the instant invention, particularly those which would match the requirements of a stent in terms of flexibility, biocompatibility, durability, brittleness, etc.
 (F) and (G) The amount of direction provided by the inventor and the
existence of working examples: The Applicant provides no guidance or direction as to any material or any enzyme that might be compatible with the claims. 
 (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure: The level of experimentation required to establish a material suitable for use within the stent that meets all the structural and mechanical characteristics required of a stent, as well as meet the biological requirements of the stent, and also degrade as the specification/claims require would be undue and high. Likewise, establishing what enzymes may or may not degrade those specific materials, at safe levels for a patient, and to produce safe biproducts, at the desired rate of time, etc. raises the level of experimentation exponentially. The experimentation would require testing various permutations of all possible materials and enzymes, taking into account each and everyone of the parameters listed by the Examiner which are not discussed by the Applicant. 
Claims 11 and 18 are accordingly not enabled.

 Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5-9, 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krautkremer et al. (US 20160242940 A1) hereinafter known as Krautkremer in view of Zarembo et al. (US 20120245663 A1) hereinafter known as Zarembo.
Regarding claim 1 Krautkremer discloses a stent (10) comprising:
a radially expandable ([0016] self-expanding) scaffold (Figure 1) with a first end (12), second end (14), and outer surface (18);
a first fixation member (52) coupled to the scaffold ([0067]) which is configured to move from a constrained configuration to an extended configuration (The applicant is advised that, while the features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 44 USPQ2d 1429.  In addition, it has been held by the courts that apparatus claims cover what a device is, not what a device does.  Hewlett-Packard Co. v. Bausch  & Lomb Inc., 15 USPQ2d 1525 (Fed. Cir. 1990).  In this case, the patented apparatus of Krautkremer discloses (as detailed above) all the structural limitations required to perform the recited functional language, therefore was considered to anticipate the claimed apparatus. See, for example Figures 3-4 in which the fixation member occupies an extended configuration and constrained configuration, respectively), and 
a material disposed along the first fixation member at a first tissue engagement region ([0066] the delivery sheath is understood to be the material, the sheath being deployed over the entire anchor system 40 (including what can be called a “first tissue engagement region” which is understood to be positioned at the first fixation member));
wherein the material is designed to move from a first configuration in which the material holds the first fixation member in the constrained configuration and shields the first fixation member from a target tissue site to a second configuration in which the material is moved while the scaffold and first fixation member remain intact so that the fixation member moves to the extended configuration and engages the target tissue site (This is also a functional limitation (see explanation above). See also, for example [0066], and [0068] which describe the movement of the sheath to allow the deployment of the fixation members);
but is silent with regards to the material being degradable so that the degradation of the material releases the fixation member.
However, regarding claim 1 Zarembo teaches that a degradable protective covering (80) can be used to protect an underlying structure from expanding from a constrained to a non-constrained configuration ([0053]).  
Krautkremer and Zarembo solve the same problem, namely the protection of underlying structures before proper positioning with an intervening material. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the delivery sheath of Krautkremer so that it is degradable as is taught by Zarembo since Zarembo discloses this is an obvious alternative to a protective sheath (82) (see [0053]). The Examiner notes further that Krautkremer indicates the tubular support structure 22, stent 10, and anchor system 40 (e.g. the invention as a whole) can be made bioabsorbable ([0075]) which further leads one of ordinary skill towards this combination. The courts have held that the simple substitution of one known element (a degradable coating) for another (a sheath) to obtain predictable results (anchors held in place) in a prima facie case of obviousness. See MPEP 2143 (I)(B).
Regarding claim 2 the Krautkremer Zarembo Combination teaches the stent of claim 1 substantially as is claimed,
wherein Krautkremer further discloses the fixation member has a first projection having a first end (Figure 3 item 52 (e.g. the outwardly extending tip)), wherein the projection is designed to pierce the target tissue site in the second configuration (this is also stated as a functional limitation (see explanation in the rejection to claim 1 above). See also [0068] wherein the anchor tip is described as penetrating target tissue).
Regarding claim 3 the Krautkremer Zarembo Combination teaches the stent of claim 2 substantially as is claimed,
wherein Krautkremer further discloses the (degradable) material covers the first end of the first projection in the first configuration ([0066], [0068] the sheath covers all the projections’ tip ends when compressed and before removal for delivery).
Regarding claim 5 the Krautkremer Zarembo Combination teaches the stent of claim 2 substantially as is claimed,
wherein Krautkremer further discloses a second fixation member having a second end, wherein the degradable material shields the second member from a target tissue site in the first configuration and the second projection is designed to engage the target tissue site in the second configuration (see the rejections above in relation to the first fixation member, while noting Krautkremer shows multiple fixation members with tip projections.).
Regarding claim 6 the Krautkremer Zarembo Combination teaches the stent of claim 5 substantially as is claimed,
wherein the Combination further teaches the degradable material covers both the first end of the first projection and the second end of the second projection in the first configuration (see the explanation/rejections above, noting the sheath of Krautkremer covers all the fixation members and their projections in the first configuration ([0066], [0068]), and the modification in view of Zarembo in the rejection to claim 1 regarding making that material degradable).
Regarding claim 7 the Krautkremer Zarembo Combination teaches the stent of claim 5 substantially as is claimed,
wherein Krautkremer further discloses the scaffold includes a plurality of braided filaments ([0023]-[0024]),
wherein the first and second fixation members are interwoven with the filaments ([0069]).
Regarding claim 8 the Krautkremer Zarembo Combination teaches the stent of claim 6 substantially as is claimed,
but is silent with regards to the first end of the first projection being adjacent the second end of the second projection.
However, regarding claim 8 Krautkremer teaches that the retractable anchors 52 can have variable spacing along the stent ([0067]). Accordingly, the person of ordinary skill at the time the invention was filed would have found it obvious to modify the spacings of the anchors so that their ends are considered “adjacent” one another. It has been held by the courts that a change in shape or configuration, without any criticality in operation of the device, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application.  See In re Dailey, 149 USPQ 47 (CCPA 1976).  It appears that the disclosed device would perform equally well shaped as disclosed by Krautkremer.
Regarding claim 9 the Krautkremer Zarembo Combination teaches the stent of claim 6 substantially as is claimed,
wherein Krautkremer further discloses the first and second projections are designed to extend radially away from the outer surface in the second configuration (Figure 5).
Regarding claim 11 the Krautkremer Zarembo Combination teaches the stent of claim 1 substantially as is claimed,
wherein, as is best understood, Zarembo further teaches the degradable material is capable of degrading via contact with an enzyme (This is stated as an “intended use” of the claimed device.  The applicant is advised that a recitation of the intended use of an invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963). In this case, the material of Zarembo was considered capable of performing the cited intended use of degrading via an enzyme since it is made of mannitol. The Examiner believes mannitol is capable of enzymatic degradation).
Regarding claim 12 the Krautkremer Zarembo Combination teaches the stent of claim 1 substantially as is claimed,
wherein the Combination teaches the degradable material is a film (the Examiner understands a film to be a thin covering, which both the sheath of Krautkremer and the dissolvable coating such as is taught by Zarembo, are understood to be), and the film is disposed along the first fixation member at a first tissue engagement region ([0066] the sheath is positioned over the first fixation member. This can be considered to be in a “first tissue engagement region” since the fixation members all extend outwardly to engage tissue).
Regarding claim 13 the Krautkremer Zarembo Combination teaches the stent of claim 1 substantially as is claimed,
wherein the Combination further teaches the degradable material is designed to engage the tissue target region prior to its degradation (this is stated as a functional limitation of the degradable material (see explanation in the rejection to claim 1), which the material is understood capable of meeting. For example, if the degradable material is implanted within a lumen of a suitable size, the degradable material/sheath can engage against the lumen before its degradation and further anchoring therein. Thus the force of the body of the stent (including the degradable material) could allow the material to engage tissue and friction-fit thereagainst.).
Regarding claim 14 the Krautkremer Zarembo Combination teaches the stent of claim 13 substantially as is claimed,
wherein the Combination further teaches the degradable material is designed to degrade from the first to second configuration after engaging the target tissue site (see the explanation to the rejection to claim 13 above).

Claims 4 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krautkremer and Zarembo as is applied above, further in view of Leanna et al. (US 20160128852 A1) hereinafter known as Leanna.
Regarding claim 4 the Krautkremer Zarembo Combination teaches the stent of claim 2 substantially as is claimed,
but is silent with regards to the degradable material encapsulating the first end of the projection in the first configuration.
However, regarding claim 4 Leanna teaches that coatings can encapsulate underlying anchor structures ([0041]). Krautkremer and Leanna are involved in the same field of endeavor, namely stents. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the coating of the Combination so that it encapsulates the tip of the first projection, in a way similar to what is taught by Leanna since the courts have held that choosing from a finite number of identified, predictable solutions with a reasonable expectation of success results in a prima facie case of obviousness. See MPEP 2143 (I)(E). In this case, the covering vs. encapsulation are considered both to be alternative, successful alternatives in the art which would be reasonably expected to keep the first projection in its first configuration. As an additional benefit, encapsulation fully covers the underlying structures which enables protection from bodily fluids before desired.  
Regarding claim 10 the Krautkremer Zarembo Combination teaches the stent of claim 1 substantially as is claimed,
but is silent with regards to the first fixation member including a polymer.
However, regarding claim 10 Leanna teaches that braided stents ([0023]) can be made of a polymer material ([0086]). Krautkremer and Leanna are involved in the same field of endeavor, namely stents. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the material of the fixation member of Krautkremer so that it is made of a polymer as is taught by Leanna since it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill. In re Leshing, 125 USPQ 416 (CCPA 1960) and Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945). Additionally, Leanna teaches polymer stents are alternatives in the art to metallic stents ([0086]).

Claims 15-16, 18-19, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krautkremer and Zarembo as is applied above, further in view of Pacetti et al. (US 20090234432 A1) hereinafter known as Pacetti.
Regarding claim 15 the Krautkremer Zarembo Combination teaches the stent of claim 1 substantially as is claimed,
wherein Krautkremer further discloses the stent comprises a plurality of tissue engagement members (as opposed to fixation members) coupled to the scaffold (Figure 5 item 52); and 
but is silent with regards to the biodegradable material being disposed in discrete regions along the tissue engagement members.
However, regarding claim 15 Pacetti teaches a stent in which degradable material ([0062]) is disposed in discrete regions along the stent (Figure 3a item 80). Krautkremer and Pacetti are involved in the same field of endeavor, namely stents. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the stent of the Krautkremer Zarembo Combination so that the degradable sheath which prevents anchor deployment was made in discrete regions as opposed to covering the stent as a whole, such as is taught by Pacetti since it has been held by the courts making an integral structure separable (e.g. in a plurality of pieces), if so is desired, would require only ordinary skill. In re  Dulberg, 129 USPQ 348, 349 (CCPA 1961). The Examiner notes that in order to prevent the expansion of each anchor, only each anchor needs to be covered (as opposed to the entirety of the stent). Further, while the discrete degradable regions of Pacetti are intended to prevent stent expansion as opposed to anchor expansion, the degradable portions effectively serve the same purpose: to prevent expansion of parts of a stent before desired and the two are thus considered analogous. 
Regarding claim 16 the Krautkremer Zarembo Combination teaches the stent of claim 15 substantially as is claimed,
wherein Krautkremer further discloses the tissue engagement members include a prong (Figure 52 the penetrating end of the anchor 52 is considered a prong), wherein each prong is designed to anchor each member into the target tissue site (this is stated as a functional limitation (see explanation above). See also [0068]).).
Regarding claim 18 the Krautkremer Zarembo Combination teaches the stent of claim 15 substantially as is claimed,
wherein, as is best understood, Zarembo further teaches the degradable material is capable of degrading via contact with an enzyme (This is stated as an “intended use” of the claimed device.  The applicant is advised that a recitation of the intended use of an invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963). In this case, the material of Zarembo was considered capable of performing the cited intended use of degrading via an enzyme since it is made of mannitol. The Examiner believes mannitol is capable of enzymatic degradation).
Regarding claim 19 the Krautkremer Zarembo Combination teaches the stent of claim 1 substantially as is claimed,
wherein Krautkremer further discloses the first fixation member includes a plurality of spaced apart fixation members (Figure 5 item 52),
but is silent with regards to the degradable material including a plurality of discrete regions of material and each region covers a portion of the spaced apparat fixation members. 
However, regarding claim 19 see the rejection/reasoning for the combination in the rejection to claim 15 above. The Combination resulting in discrete cover regions as opposed to one continuous cover is considered obvious in light of the reasoning in the rejection to claim 15. 
Regarding claim 21 the Krautkremer Zarembo Combination teaches the stent of claim 1 substantially as is claimed,
wherein Kraukremer further discloses the first fixation member includes a plurality of spaced apparat fixation members (Figure 5 items 52),
but is silent with regards to the degradable material including a plurality of discrete regions of material and each region covers a portion of the spaced apparat fixation members. 
However, regarding claim 21 see the rejection/reasoning for the combination in the rejection to claim 15 above. The Combination resulting in discrete cover regions as opposed to one continuous cover is considered obvious in light of the reasoning in the rejection to claim 15. 

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krautkremer, Zarembo, and Pacetti, further in view of Leanna as are applied above.
Regarding claim 17 the Krautkremer Zarembo Combination teaches the stent of claim 15 substantially as is claimed,
but is silent with regards to the first fixation member including a polymer.
However, regarding claim 17 Leanna teaches that braided stents ([0023]) can be made of a polymer material ([0086]). Krautkremer and Leanna are involved in the same field of endeavor, namely stents. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the material of the fixation member of Krautkremer so that it is made of a polymer as is taught by Leanna since it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill. In re Leshing, 125 USPQ 416 (CCPA 1960) and Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945). Additionally, Leanna teaches polymer stents are alternatives in the art to metallic stents ([0086]).

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krautkremer and Zarembo as is applied above, further in view of Ouriel et al. (US 20040117003 A1) hereinafter known as Ouriel.
Regarding claim 22 the Krautkremer Zarembo Combination teaches the stent of claim 1 substantially as is claimed,
wherein Krautkremer further discloses the stent includes a second fixation member (Figure 5 shows multiple fixation members),
wherein tips of the two fixation members are spaced apart by a gap (Figure 5 shows two tips of fixation members which separate across a gap spanning only the braided member), 
so that the first configuration has the tips shielded (Figure 4, [0066]) and the second configuration has the tips engaged with the target site ([0068], Figure 5,
and wherein the Combination further teaches the (degradable) material extending across the gap (see [0066], [0068] the sheath covers the entirety of the stent),
but is silent with regards to a tip of the first member faces a tip of the second member.
However, regarding claim 22 Ouriel teaches a stent which includes anchoring member tips which face one another (Figure 1 shows anchors on either end facing one another). Krautkremer and Ouriel are involved in the same field of endeavor, namely stents. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the direction the anchors face of the Krautkremer Zarembo Combination so that tips face one another as is taught by Ouriel in order to prevent migration of the stent upon implantation. Such angled anchors are well-understood in the art to prevent axial movement after implantation. In the case of the Krautkremer Zarembo Combination, which includes anchors located along its entire length, it would have been obvious to have the angle of the tips on one half of the stent be anchored facing its opposite end (at an angle from 5-90 degrees as Krautkremer teaches [0065]) and the other half have angled tips facing the other direction (also from 5-90 degrees) so the tips of each group face one another as is taught desirable by Ouriel to prevent migration therealong.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacqueline Woznicki whose telephone number is (571)270-5603. The examiner can normally be reached M-Th 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Jacqueline Woznicki/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        09/12/22